Citation Nr: 9918258	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  96-08 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Medical 
Center in Cheyenne, Wyoming


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel
INTRODUCTION

The veteran had active duty from October 1968 to January 
1971.

In a June 1997 rating decision, the veteran was denied total 
disability based upon individual unemployability.  The 
veteran was notified of the same in June 1997.  In July 1997, 
the veteran indicated disagreement with the decision to deny 
benefits based upon individual unemployability.  

In September 1997, the Department of Veterans Affairs (VA) 
Medical and Regional Office Center (M&ROC) issued a Statement 
of the Case.  The veteran thereafter had 60 days from the 
issuance of the Statement of the Case, or the remainder of 
the one year period from the date of first notification, 
which would have been July 1998, to submit a substantive 
appeal.  The veteran did not submit a substantive appeal on 
that issue, and, as such, the issue of entitlement to 
individual unemployability will not be discussed at this 
time.  In that regard, it is also noted that individual 
unemployability was also denied in a January 1999 rating 
decision, and that issue is still open to the veteran for 
disagreement and appeal.  


FINDING OF FACT

The veteran is demonstrably unable to obtain or retain 
employment due to post traumatic stress disorder.  


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for post traumatic 
stress disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 
9411(effective prior to November 7, 1996); 38 C.F.R. § 4.130; 
Diagnostic Code 9411; 61 Fed. Reg. 52695-52702 (Oct. 8, 1996) 
(effective November 7, 1996).



REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  The 
words "moderate" and "severe" are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (1998).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court"), has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although the 
regulations do not give past medical reports precedence over 
current findings, see Francisco v. Brown, 7 Vet. App. 55 
(1994), the Board should consider the applicability of a 
higher rating for the entire period in which the appeal has 
been pending.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

In this case, the veteran's disability is rated under 
Diagnostic Code 9411, post-traumatic stress disorder.  The 
Board points out that the VA Schedule for Rating Disabilities 
has been revised with respect to the regulations applicable 
to rating mental disorders.  See 61 Fed. Reg. 52,695 (1996).  
Those provisions, which became effective November 7, 1996, 
replaced the rating criteria of 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (as in effect through November 6, 1996).  The 
amended criteria for evaluating service-connected mental 
disorders are now codified at newly designated 38 C.F.R. 
§ 4.130.  The amended rating criteria are sufficiently 
different from those in effect through November 6, 1996.

The Court has held that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); see also 
Dudnick v. Brown, No. 96-327 (U.S. Vet. App. Jan. 28, 1997) 
(appellant's claims should be adjudicated under the version 
of the regulations more favorable to him).  

In this case, the veteran has been provided with the amended 
provisions for mental disorders, via the issuance of a 
January 1999 Statement of the Case wherein the RO provided 
the veteran with both the old and new regulations.  
Accordingly, he has had the opportunity to provide argument 
in support of his claim under those provisions.  




The agency of original jurisdiction has had the opportunity 
to adjudicate the claim according to the new provisions.  
Therefore, the Board determines that the veteran is not 
prejudiced by the change in law that occurred after the 
initiation of his claim.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  The Board will consider both the old and 
new rating criteria and apply those criteria which are more 
favorable to the veteran.

Under the old rating criteria, the evaluation for the 
veteran's service-connected post-traumatic stress disorder is 
based on the degree of impairment of his social and 
industrial adaptability.  See 38 C.F.R. §§ 4.129, 4.130.  

A 70 percent evaluation for post traumatic stress disorder 
was warranted where the ability to establish or maintain 
effective or favorable relationships with people was severely 
impaired and the psychoneurotic symptoms were of such 
severity and persistence that there was a severe impairment 
in the ability to maintain or retain employment.  

A 100 percent evaluation was warranted for post traumatic 
stress disorder where the attitudes of all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community; there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities 
resulting in profound retreat from mature behavior; or the 
veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R.§ 4.132, Diagnostic Code 9411 (1996) 
(effective through November 6, 1996).

Under the new rating criteria, the general rating formula for 
mental disorders, including post-traumatic stress disorder, 
is as follows:  

A 70 percent evaluation is warranted for post traumatic 
stress disorder with occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).

A 100 percent evaluation is warranted for post traumatic 
stress disorder with total occupational and social 
impairment, due to symptoms such as the following:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.

With these regulations and the Court's precedent in mind, the 
Board provides the following history and evaluation of the 
present level of disability resulting from the veteran's 
service-connected post-traumatic stress disorder disability. 


Factual Background

In a June 1995 rating decision, service connection was 
granted for post-traumatic stress disorder.  The M&ROC noted 
that, although not shown in service, service connection for 
post-traumatic stress disorder had been granted on the basis 
of presumption.  The record showed that the veteran received 
a Combat Action Ribbon which, in turn, allowed for the M&ROC 
to concede the veteran's stressors in this instance.  

Other records showed that the veteran was seen privately in 
August 1994, and the psychiatric diagnoses at that time were 
other than post-traumatic stress disorder.  The veteran was 
hospitalized at VA from January 1995 to February 1995 for 
rehabilitation purposes, and one of the discharge diagnoses 
was post-traumatic stress disorder.  In April 1995, the 
veteran underwent a VA examination, and the diagnoses 
included Axis I - post traumatic stress disorder, mild to 
moderate severity.  The veteran was subsequently re-
hospitalized, from February 1995 to March 1995, for post-
traumatic stress disorder, depression and suicidal thoughts.  
He later attended VA post-traumatic stress disorder 
outpatient group therapy.  

The M&ROC commented that it was difficult to determine the 
appropriate evaluation to assign for post-traumatic stress 
disorder because the veteran had a number of psychiatric 
disorders which all combined to produce social and industrial 
impairment.  A 10 percent disability rating was assigned, 
effective January 20, 1995.  The veteran was notified of the 
decision in July 1995.  In July 1995, the veteran disagreed 
with the 10 percent evaluation.  

In support of his claim, the veteran submitted private 
treatment records showing that in October 1994, the current 
diagnosis was migraine, alcoholism, depression and hyper 
lipidemia.  The veteran was hospitalized privately in 
December 1994 for several problems, including an acute drug 
overdose involving at least aspirin and alcohol.  Records 
show that the veteran received VA outpatient treatment 1995 
for couples relationship therapy and he was active in the 
post-traumatic stress disorder clinic.  

In November 1995, the veteran underwent a VA examination for 
post-traumatic stress disorder.  At that time the veteran 
stated that he had been traumatized by the Vietnam conflict.  
He complained that he had nightmares, depression and found it 
hard to live a normal life.  The veteran described having 
flashbacks, which caused him problems with his co-workers, 
and family, including his children.  The veteran described 
himself as emotionally uncontrollable with frequent violent 
outbursts.  The veteran talked about the grief he felt about 
having been in the War.  

The veteran described his relationship with his wife and kids 
as strained.  He said that his work environment was 
diminished due to decreased memory and knowledge which was 
blocked by his intrusive thoughts caused by post-traumatic 
stress disorder.  The examiner noted that the veteran took 
the medication BuSpar, and that the veteran said that 
medication did not really help.  

Mental status examination revealed that the veteran was 
cooperative and appropriate with the examiner and had very 
good eye contact.  He was alert and oriented times four.  The 
veteran complained of some auditory hallucinations such as 
war sounds that happened especially when he watched 
television, at a movie, or when he was alone.  The veteran 
denied visual hallucinations.  The examiner wrote that the 
veteran endorsed positive suicidal ideation when he was 
really depressed and stated that there were times when his 
anger caused him to feel homicidal.  The examiner commented 
that, at no time during the examination did he appear thought 
disordered or delusional.  

Under diagnostic impression, the examiner wrote:

It would appear that this individual as stated before 
easily fulfills criteria for post-traumatic stress 
disorder and that a great deal of his current 
symptomatology is a result of his chronic post-traumatic 
stress disorder.  He has many criteria which endorse 
diagnosis of post-traumatic stress disorder and it seems 
to have quite a wide range of ramifications in his life.  

It was noted that the Axis I diagnosis was, as before, post-
traumatic stress disorder, moderate severity, dysthymia 
versus major depression, history of alcohol dependence in 
remission and history of poly substance abuse.  Axis IV 
diagnosis was mild to moderate; and under Axis V, the current 
GAF was approximately 50.  

Under the assessment regarding referral question, the 
examiner stated:  

As stated above, this individual seems to have quite a 
wide range of symptomatology resulting from his post-
traumatic stress disorder, and it would appear that a 
great deal of his depression is probably due to post 
traumatic stress disorder.  He states that he has never 
had post-traumatic stress disorder prior to his tour of 
duty in Vietnam and that the chronicity of his post-
traumatic stress disorder has caused him to feel quite 
isolated, depressed and at times to have passive and 
active thoughts of death.  It also seems that his post-
traumatic stress disorder has left it's mark in areas 
such as work where he has been unable to maintain 
consistent employment and with his family life in that 
he has been divorced once, married twice and is 
currently living in a house in which his relationship is 
strained secondary to symptomatology of post-traumatic 
stress disorder...

In a December 1995 rating decision, the veteran's rating was 
increased from 10 to 30 percent disabling based on the above 
treatment records and the veteran's evaluation at the 
November 1995 VA examination.  The effective date of the 
grant remained the same as January 20, 1995, the date of 
receipt of the claim.  The M&ROC commented that the 
examination findings raised reasonable doubt as to whether 
the veteran's post-traumatic stress disorder should be 
evaluated at a higher level; and resolving all reasonable 
doubt in the veteran's favor, the 30 percent evaluation was 
established.  The increased rating was not considered a total 
grant of benefits sought on appeal, and the M&ROC issued a 
Statement of the Case in January 1996.  

In February 1996, the veteran testified at a personal hearing 
at the M&ROC.  In summary, the veteran stated that he served 
in Vietnam and was engaged in combat.  He indicated that he 
was not employed at the time of the personal hearing, and 
that he had not been employed for the past seven years.  The 
veteran explained that he was unable to cope with his co-
workers.  He was paranoid, had flashbacks, and sleep 
problems.  The veteran said that he could not keep up with 
the other coworkers and that he was unreliable at the job.  
The veteran had no contact outside of his immediate family.  

The veteran stated that he attended incentive therapy at VA, 
where he "worked" 15 hours a week.  He earned $40.00 per 
week.  He said he did not make any friends there besides the 
counselors, and he thought that the experience was going real 
well.  The veteran also attended group therapy sessions.  He 
took medication for other medical ailments.  He stated that 
he did not feel like he could work a full time job, and that 
he felt that his depression kept him from working.  On his 
days off, he cared for their children and got them ready for 
school, and fixed their lunches.  He enjoyed hiking and being 
in the outdoors.  The veteran indicated that he was not 
receiving social security benefits.  

The veteran's wife testified at his personal hearing to the 
effect that the veteran had no friends since 1983.  She and 
the veteran did not go anywhere together in a social setting.  
She went to social gatherings alone.  The veteran restricted 
their outings because he was afraid that something terrible 
would happen to them.  The veteran's wife read a letter into 
the record.  A copy of the letter was placed into the claims 
folder.  

The February 1996 letter from the veteran's wife was a nine 
page typed letter.  She supported the veteran's claim and 
indicated that she and the veteran had been married for nine 
years, and that they had two children together.  She 
expressed her disillusionment with her life with a combat 
veteran, and indicated that things had not turned out the way 
she had expected.  She described physical abuse towards her 
by the veteran.  She said that they pretended not to be home 
when family arrived for a visit and that they lived without a 
telephone.  She indicated that the veteran had bad sleeping 
habits and that he had nightmares.  She described an incident 
wherein she and her two young children found the veteran 
unconscious in their bathroom in a pool of blood.  After she 
got him cleaned up, he ingested a bottle of prescription 
medicine.  

In a February 1996 letter, a private psychologist indicated 
that the veteran had been seen by him for a psychological 
evaluation.  The evaluation consisted of two clinical 
interviews and a psychological test battery.  A summary of 
the psychological evaluation was reported as follows:

It appears that (the veteran) has been struggling with 
stress-related problems since adolescence.  These 
problems, including a likely bipolar or major depressive 
disorder, were exacerbated by stresses in his late 
adolescent and adult environment.  This included a 
troubled adolescent period as well as combat experience.  
He subsequently developed post traumatic stress disorder 
and serious substance abuse problem which have obscured 
and complicated the underlying mood disorder.  He 
certainly deserves support compensation, in my opinion.  
He does appear to be motivated to change and improve his 
life and the events of the last eight months support his 
ability to do that.  Identifying his current psychiatric 
problems and beginning to deal with them effectively has 
been a turning point in his history.  

The psychologist recommended that the veteran continue his 
therapy programs and medical programs through VA.  He 
recommended that the veteran get involved in vocational 
rehabilitation as soon as he achieved an adequate degree of 
emotional and psychological stability.  This psychologist 
held a Ph.D., and he was an Adjunct Assistant Professor.  

Also in February 1996, the veteran's sister-in-law wrote a 
statement in support of his claim as requested by her sister, 
the veteran's wife.  She stated that she had known the 
veteran for 17 years, and that he never attended family 
functions.  She had only seen him in his own home.  She said 
that she had seen him in his home 10 times, and on each 
occasion had spoken just a few words to him.  She only saw 
him on occasions that she showed up unannounced.  When she 
announced her visit, he was never there.  The sister-in-law 
indicated that she had reached out to the veteran on several 
occasions to establish a friendship, to no avail.  

In March 1996, the veteran perfected an appeal to the Board 
on a VA Form 9, and indicated his dissatisfaction with the 30 
percent rating on the grounds that he was socially and 
industrially impaired.  




From March 1996 to April 1996, the veteran was hospitalized 
at VA for post-traumatic stress disorder, alcohol abuse, 
bipolar disorder, and several physical ailments.  His Global 
Assessment Functioning score was 25, and the highest in the 
past year was 61.  Upon admission, the veteran reported that 
he had been drinking for a week prior upon notice that his 
wife was filing for divorce.  

From April 1996 to May 1996, the veteran was hospitalized at 
VA for twenty one consecutive days, and the major diagnosis 
for that period was alcohol dependence with physiologic 
dependence, major depression, and physical ailments.  It was 
reported that those conditions were related to his post 
traumatic stress disorder service-connected disability.  

The actual hospital records from the April to May 1996 
hospital stay are of record, showing his rehabilitation 
treatment.  Also later received into the records were VA 
treatment records showing the veteran's treatment during 
1995.  In February 1995, he had a psychological assessment 
that revealed that the veteran was motivated to do something 
about his problems; and he was referred to the VA Clinic 
which incorporated the Outpatient Post-traumatic Stress 
Disorder program.  In July 1995, the veteran underwent an 
intake interview with that program.  

It was noted that the veteran was separated from his wife at 
that point in time because of his alcohol use and abusive 
rage.  The veteran reported that in the service he saw 200 of 
the enemy buried alive with a bulldozer and set on fire with 
diesel fuel.  The veteran reported that when his unit was 
overrun, he shot a man in the head during the attack as the 
man sat in a hole.  The veteran was told that he would get a 
Combat Action Ribbon, and he was resentful that some officers 
did far less but got Silver Star awards.  The veteran 
disclosed that he was exposed to collecting body parts.  He 
reported that his unit was sent home after eight months of 
combat because of war fatigue.  



The Post-traumatic Stress Disorder Clinic Coordinator and a 
psychology intern, reported the veteran's psychological 
assessment in August 1995.  In summary, it was noted that the 
veteran's Rorschach protocol suggested difficulty with 
thought integrity and questionable reality testing.  His 
thought (mediation, processing, and ideation) difficulties 
exceeded those associated with veterans with post-traumatic 
stress disorder.  He was reactive to stress and may have 
disorganized when faced with complex or ambiguous situations 
or demands.  Regarding his affect, the veteran's style was 
constrictive and he avoided emotionally laden stimuli.  

Severe and disabling depression may have been common even 
though presenting symptoms may not have been overtly 
apparent.  He tended to be self-focused and egocentric in his 
approach to social interaction.  He had little interest in 
others and was not likely to seek rewarding, intimate 
relationships.  The psychological intern held a Masters 
degree and the Coordinator was a Ph.D.  All of the 
psychological test reports done in July and August 1995 by 
the Clinic are of record.  The veteran underwent further 
psychological testing in November 1995.  VA Group therapy 
notes, from February 1995 to June 1995, are also of record.  
Those records show that the veteran attended counseling on 
his own and with his wife and children at times.  

In May and June 1996, the veteran participated in outpatient 
group therapy at VA.  From June 1996 to August 1996, the 
veteran was hospitalized at VA.  He was admitted while 
attending the outpatient program for reasons of paranoia and 
a lot of nervous breakdowns. 

August 1996 VA hospital records reveal the veteran was 
hospitalized for suicidal ideation.  He was admitted in June 
1996.  In a September 1996 rating decision, the veteran was 
given a temporary total disability rating for his 
hospitalization due to post-traumatic stress disorder.  The 
evaluation was returned to 30 percent, effective September 1, 
1996.  



From August 1996 to September 1996, the veteran was 
hospitalized at VA.  He was admitted after being discharged 
from another program, where he underwent post-traumatic 
stress disorder treatment.  He had done well in that program, 
but after returning to his home he felt that he had nothing 
to live for because his ex-wife planned to take their 
children across the country.  That notion upset him and 
caused him to have some suicidal thoughts and distress.  The 
veteran reported that his wife had divorced him in July 1996, 
and that they had been married for the past twenty years.  
The Axis I diagnosis included post-traumatic stress disorder. 
On admission, his Global Functioning Assessment was 25.  

In October 1996, the veteran's VA psychiatrist wrote a letter 
to VA and indicated that the veteran was currently in 
outpatient treatment and on medications since returning from 
the post-traumatic stress program.  It was noted that the 
veteran had been briefly hospitalized since his return.  
Prior to that, he was in substance abuse inpatient program.  
It was noted that the veteran was homeless and had been since 
September.  He had lost contact with his wife and children 
through marital separation.  The psychiatrist stated that the 
veteran was unable to work at that time and was still quite 
withdrawn and isolated from any friends.  The psychiatrist 
stated that the veteran's primary disability was post-
traumatic stress disorder with complications of alcohol 
abuse.  

In October 1996, the Director of the Catholic Services 
program wrote a letter to inform the M&ROC of the veteran's 
status and progress.  He was admitted to their home for 
substance abuse treatment in September 1996.  The veteran was 
referred, as indicated above, by the VA's Homeless Program 
with a diagnosis of post-traumatic stress disorder, bipolar 
disorder, and alcohol dependence.  Among other things, it was 
noted that the veteran was currently homeless, had recently 
lost his family through divorce, and that he did not possess 
the resources or skills to live or work independently at that 
time.  


In November 1996, one of the veteran's VA physicians wrote 
him a letter and stated that the depression the veteran had 
been experiencing was largely related to the limitations 
post-traumatic stress disorder had caused on his life.  The 
inability to hold jobs or maintain relationships and the 
intrusive memories had produced the depression.  The 
physician indicated that the veteran's Global Assessment of 
Functioning that past year was 40.  The physician stated that 
the veteran's history showed that he had not been employable, 
especially with multiple hospitalizations that past year, 
because he had been on treatment in those programs.  VA 
outpatient treatment records from October 1996 to November 
1996 are also of record.  In another November 1996 letter 
from the veteran's physician to someone at VA, that physician 
reiterated that the veteran had not been employed in the last 
year.  He had done some work incentive assignments but those 
had not required full time participation.  The physician 
opined that he did not think the veteran was capable of being 
fully employed.  

In November 1997, the veteran underwent a VA post-traumatic 
stress disorder examination.  At that time the veteran was 45 
years old.  The examiner indicated that the claims folder had 
been reviewed.  Under the veteran's work history, it was 
noted that after the service, the veteran attempted to work 
at a steel mill at age nineteen.  He lasted there for five 
months but he became threatened by authority figures, and had 
flashbacks at work and startled very easily.  Essentially, he 
had not worked since then, except for a brief stint as a 
lobster fisherman for six months in the 1970's.  There were 
attempts to get the veteran involved in some kind of minor 
work program at VA for his treatment.  

Mental status examination revealed that the veteran was a 
clean, but poorly dressed middle-aged male.  The veteran's 
mother-in-law accompanied him to the VA examination, as she 
and the veteran had maintained their relationship despite the 
divorce and her desire was to understand that (their 
relationship) further.  The examiner noted that the veteran 
was cordial, that he interacted appropriately, and that he 
was even pleasant at times.  His eyes were bloodshot.  The 
examiner stated that he did not look like he had slept well 
for days, and despite that he still interacted appropriately 
with the examiner.  


The examiner stated that the veteran seemed to enjoy the 
contact and was quite appropriate during the entire 
examination.  He was oriented times four and his speech rate 
was normal.  His short-term and long-term memory were intact 
and his mood was dysphoric.  His affect was somewhat blunted, 
but he was able to smile sometimes.  His form of thought was 
linear and goal directed and his content of thought was only 
remarkable for some chronic paranoid feelings.  The veteran 
reported that he was not currently hearing voices.  The 
examiner stated that the veteran was neither suicidal nor 
homicidal, currently.  In fact, the veteran stated that he 
had been in town for two years and felt some hope in terms of 
turning his life around and getting some enjoyment out of it.  
He also felt that if he continued in treatment he may be able 
to interact more effectively partly so that his children 
would not have to live in an abnormal environment.  

Under assessment, the examiner wrote:  

The charge of this exam was to clean up the patient's 
diagnoses list and then to explain how much industrial 
impairment was due to post-traumatic stress disorder.  
First, I would like to eliminate the diagnosis of 
schizoid personality.  A schizoid personality is a 
chronic life-long situation.  Prior to going to Vietnam, 
this patient was extremely social in high school, 
participating in athletics, dating, and even 
participating in the choir.  That is enough there to 
eliminate schizoid as a diagnosis.  He became more 
reclusive, but this was due to him trying to calm 
himself down instead of feeling in that fight-or-flight 
mode.  A good way of doing this is isolation.  The 
patient has also been diagnosed with bipolar disorder.  
This is also inaccurate as the patient has never had a 
fluctuating mood course, but rather has been agitated or 
dysphoric or majorly depressed all of his adult life.  
He has never had manic episode.


(He) had paranoid symptoms and also hears voices.  This 
could go along with a diagnosis of schizophrenia, 
however, the rest of the picture does not support this.  
The patient had no isolative schizoid-like prodrome 
while he was in high-school.  He dated, had normal 
social relationships and had really a fairly normal 
development.  His voices, and paranoia occurred after he 
developed post-traumatic stress disorder, then became 
depressed, and then had psychotic symptoms.  These 
psychotic symptoms...depression with psychotic features.  

The patient's substance abuse was to treat his symptoms 
of post-traumatic stress disorder and...of treatment he 
has been able to get off all of these substances and is 
now beginning to function better.  Again, I think this 
was related to his post-traumatic stress disorder.  

The patient's work history has been miserable.  He has 
been completely unable to sustain employment because of 
his severe symptoms.  Daily flashbacks, extreme arousal, 
psychotic symptoms, low mood, all prevented him from 
working.  He spent most of his adult life on the run, 
moving from town to town and running away from his 
paranoid feelings.  

It is clear that he has post-traumatic stress disorder.  
This has already been established and I do not think any 
more review of that is necessary at this point.  I (___) 
he should be fully service-connected for his mental 
illness of post traumatic stress disorder which has led 
to his major depression with psychotic features.  I 
should reiterate here (that) there was no evidence of 
any personality problems prior to going into the service 
and I could pick up none during the course of the 
interview.  

The diagnoses were:  Axis I, post-traumatic stress disorder, 
major depression with psychotic features, poly substance 
abuse in complete remission; Axis IV, severe with poverty, 
unemployment and social isolation; Axis V, 45 with major 
impairments in his social activity, ...and chronic symptoms.  

The Board notes here that some words in the text above were 
shown to be omitted because the examination report had the 
sentences cut off of the page at various points.  

In January 1997, the Hearing Officer granted a 70 percent 
rating for post-traumatic stress disorder.  The effective 
date was established as January 20, 1995, the date of 
original entitlement for the disability.  The Hearing Officer 
indicated that since the veteran had demonstrated the ability 
to consistently perform, and that he continued to make 
progress in dealing appropriately in social interaction, a 
100 percent evaluation was not in order.  The veteran was 
notified of the same in a rating decision and Supplemental 
Statement of the Case, both issued in January 1997, and in 
notification sent to the veteran in February 1997.  

In March 1997, the veteran wrote a letter and stated that he 
was socially and industrially impaired, and that he was 
unable to find and hold full time employment.  The veteran 
stated that his psychiatric evaluation only got worse, and 
that at age 45 years old, he found himself without a career 
or family or friends to help him.  The veteran reiterated 
that he had horrible nightmares and flashbacks from Vietnam, 
and pointed out that his VA physician wrote a letter to the 
effect that he was unemployable.  

In May and June 1997, the veteran wrote similar letters 
concerning his belief that a higher evaluation was warranted 
for his post-traumatic stress disorder disability.  In July 
1997, the veteran wrote a statement and indicated that he was 
not satisfied with the 70 percent evaluation.  

VA hospital summaries show that the veteran had additional 
hospitalization from May 1998 to July 1998 for major 
depression, post-traumatic stress disorder, and alcohol 
dependency and poly substance abuse.  His chief complaint at 
that time was that he felt depressed and that he had nothing 
to live for.  Discharge summary included a mental status 
examination, done in July 1998.  The veteran was dressed in 
VA pajamas with appropriate grooming.  He was cooperative and 
relaxed.  Speech was mildly slow.  He rarely spoke 
spontaneously and was articulate.  

Mood was described as sad, and affect was flat.  Form of 
thought was generally linear.  Content of thought was 
positive for suicidal ideations.  The veteran was alert and 
oriented times four.  The veteran had good attention.  He 
made several mistakes when doing serial sevens.  He was able 
to spell world backwards.  Insight was described as good and 
judgment described as appropriate.  During the veteran's 
hospital course, he underwent electroconvulsive therapy.  He 
had a total of seven treatments.  It was noted that the 
veteran was also given Trazodone for a sleep aid and that his 
sleep increased throughout his hospitalization.  The 
veteran's post-traumatic stress disorder symptoms improved 
with stabilization.  

From July 1998 to August 1998, the veteran was hospitalized 
again at VA with diagnoses including post-traumatic stress 
disorder.  

In a September 1998 letter, the Department of Health wrote a 
letter to the M&ROC informing VA that the veteran was 
admitted to the Veteran's home for long-term care assisted 
living facility in August 1998.  It was noted that the 
veteran had been hospitalized at VA, then he had undergone a 
drug and alcohol treatment program that he finished on August 
10th.  He was in a halfway house from August 10th to August 
24th when he was transferred to the Veteran's home.  The 
licensed social worker wrote that the veteran's dual 
diagnosis of post traumatic stress disorder and chemical 
dependencies interfered with his ability to cope with 
independent living and therefore necessitated long term care 
and treatment.  

In October 1998, the veteran wrote a letter to the effect 
that he had suffered from post-traumatic stress disorder for 
many years with memories of death and Vietnam.  He reiterated 
that he had not been able to readjust to civilian life since 
his traumatic experiences from Vietnam.  The veteran stated 
that he was institutionalized because it was too stressful to 
live on his own in the world, and that he was divorced from 
his wife and all alone which was really hard for him because 
they were married for twenty years and had two beautiful 
children.  The veteran indicated that his disability was 
deteriorating.  

In January 1999, the RO issued a Supplemental Statement of 
the Case.  Therein, the veteran was given the newer version 
of regulations for post-traumatic stress disorder, and it was 
noted that the claims folder had been transferred to the 
Cheyenne Medical and Regional Office Center, from the Salt 
Lake City Regional Office.  Thereafter, in a May 1999 
statement, the representative argued that the veteran's 
disability was totally disabling.


Analysis

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107 have been met, in that the claim is well grounded and 
adequately developed.  This finding is based on the veteran's 
evidentiary assertion that his service-connected disability 
has increased in severity.  See Drosky v. Brown, 10 Vet. App. 
251, 254 (1997) (citing Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992)).  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).

As indicated above, the Board has reviewed the record in its 
entirety, and has considered the applicability of a higher 
rating for the entire period in which the veteran's appeal 
has been pending.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  In that regard, the prior ratings were all 
made effective the date of the original claim.  Upon careful 
review of the record, the Board determines that the veteran 
is entitled to a 100 percent schedular evaluation for his 
service-connected post-traumatic stress disorder, under the 
previous criteria for rating disabilities.  

Corresponding with the rating criteria in effect through 
November 6, 1996, the findings of record completely show that 
the attitudes of all of the veteran's contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community.  In addition to not 
having any other contacts while maintaining his marriage and 
family for 20 years, as testified to by his ex-wife and 
sister in law, the veteran now has alienated them by a failed 
marriage and loss of contact with his ex-wife and children.  

This alienation was caused by his post-traumatic stress 
disorder, as indicated by the veteran's VA physician in a 
letter he wrote to the veteran in November 1996 explaining 
the cause and effect of his disability.  That alienation 
eventually lead the veteran to become homeless and he 
currently resides in a residence for long term care and 
assisted living.  While the veteran does seem to have contact 
with his mother in law, and does well in counseling sessions, 
essentially, he has adversely affected all contacts.  After 
testifying on his behalf and submitting a grueling letter 
describing her life with the veteran, his ex-wife 
subsequently left him and divorced him.  The veteran is 
virtually isolated in the community at this point.  

On numerous occasions, and as early as November 1995, the 
veteran's medical providers have indicated that he had 
suicidal ideation.  Hospital records from June, August, and 
September 1996 show that the veteran was suicidal as well 
from May to July 1998.  In 1998, the veteran even had to 
undergo several treatments of shock therapy.  His suicidal 
inclination was also testified to by his ex-wife at the 
veteran's personal hearing in February 1996.  

Those attempts and ideation, along with the veteran's 
descriptions of flashbacks, his inability to sleep to the 
point that he had to undergo drug induced sleep while 
hospitalized in July 1998, and other similar indicators can 
be said to be suggestive of totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes, 
associated with almost all daily activities resulting in 
profound retreat from mature behavior.  

While the veteran has not consistently exhibited 
psychoneurotic symptoms of visual or auditory hallucinations, 
the Court has said that the veteran's disability picture does 
not need to meet each of the old criteria for a 100 percent 
schedular evaluation.  Rather, the criteria in Diagnostic 
Code 9411 for a 100 percent evaluation are each independent 
bases for granting a 100 percent evaluation.  See Richard v. 
Brown, 9 Vet. App. 266, 268 (1996); Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994).  

It is also noted that while a psychologist in February 1996 
opined that the veteran had several disorders which were 
manifested by his psychiatric symptoms, a VA psychiatrist in 
November 1997 refuted the notion that there are any other 
diagnoses responsible for the veteran's psychiatric symptoms; 
and that his psychological problems stem directly from his 
post traumatic stress disorder.  

Regarding whether the veteran is demonstrably unable to 
obtain or retain employment, the record is replete with the 
veteran's history of being unable to work.  More importantly, 
several of the veteran's medical providers have clearly 
indicated that he is unable to retain full time employment 
due to his post-traumatic stress disorder disability.  In 
October 1996, a VA physician, psychiatrist, specifically 
wrote a letter to VA and stated that the veteran was unable 
to work at that time.  

When the veteran was referred to Catholic Services, that 
program director noted that he did not possess the resources 
or skills to live or work independently at that time; and in 
November 1996, another VA physician opined that the veteran 
was not capable of being fully employed.  Additionally, and 
as opined by other medical professionals, the veteran has 
been hospitalized on so many occasions, for this disorder, 
that the hospitalization would, and does, interfere with his 
ability to be employed.  

In this case, the Board finds that the veteran is 
demonstrably unable to obtain or retain employment, thus 
warranting a 100 percent evaluation under the previous 
criteria Diagnostic Code 9411.  The Board is cognizant that 
some of the veteran's interviews have shown positive signs of 
improvement, mostly by the veteran's recitation of an upbeat 
history.  However, the Board cannot ignore the opinions of 
the medical professionals of record that he is unable to 
work.  That, in combination with the veteran's serious 
psychiatric symptomatology, leads the Board to determine that 
the preponderance of the evidence is not against the claim.  
Rather, the evidence of record clearly is in favor of a grant 
of increased disability. 

As 100 percent is the maximum evaluation available, 
additional evaluation of the veteran's disorder under the 
provisions of the new criteria would serve no useful purpose.  
Except, the Board must note that the veteran's disability 
picture, especially in light of the fact that he is currently 
living in an assisted living long term care facility and that 
he has had so many ideas about suicide and made attempts in 
this regard, would more closely resemble the criteria under 
100 percent than 70 percent for the newer criteria as well.  

Accordingly, in light of the Board's decision, the veteran is 
entitled to a 100 percent schedular evaluation for post 
traumatic stress disorder. 


ORDER

Entitlement to a 100 percent evaluation for post traumatic 
stress disorder is granted, subject to the regulations 
governing the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

